Citation Nr: 1810657	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-30 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of left leg hematoma, to include hyperesthesia.

2. Entitlement to service connection for residuals of left leg hematoma, to include hyperesthesia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to August 1971, and a subsequent period of service in the Oklahoma National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

The Veteran and his spouse testified at a videoconference Board hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for residuals of left leg hematoma, to include hyperesthesia, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 1980 rating decision, the RO declined the claim for entitlement to service connection for residuals of left leg hematoma, to include hyperesthesia, due to the absence of evidence of a current disability.

2. Evidence received since the September 1980 rating decision relates to a previously unestablished fact necessary to substantiate the claim for entitlement to service connection for residuals of left leg hematoma, to include hyperesthesia.


CONCLUSIONS OF LAW

1. The September 1980 rating decision that denied the claim for entitlement to service connection for residuals of left leg hematoma, to include hyperesthesia, is final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.156 (b), 20.1103 (2017).

2. Evidence received since the September 1980 rating decision is new and material and the claim for entitlement to service connection for residuals of left leg hematoma, to include hyperesthesia, is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The application to reopen the claim of entitlement to service connection for residuals of left leg hematoma, to include hyperesthesia, is granted.  

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers that bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, the final denial of the claim for entitlement to service connection for residuals of left leg hematoma, was rendered in a September 1980 decision.  The RO denied the claim due to a finding of no current disability and nexus.  Specifically, the September 1980 denial states that the Veteran's April 1980 VA examination did not find any residuals of a left leg hematoma.

In October 2012, the Veteran sought to reopen his claim for entitlement to service connection for residuals of left leg hematoma, to include hyperesthesia.  The evidence received since the final September 1980 decision includes a March 2013 correspondence from the Veteran stating that after he was discharged from the military, he has had problems with pain in the muscle area in the lower left leg where he had his left leg hematoma incised while in service, and that a doctor recently confirmed that he has nerve damage in the same muscle.  He further submitted a February 2013 private medical opinion from Dr. W. J. Choe, who diagnosed the Veteran with hyperesthesia of the left knee and area below the knee.  

The Board finds the evidence new as it was not previously submitted to agency decision makers.  The evidence is also material as it addresses the previously unestablished fact of a current disability.  It is not redundant and, in the very least, when considered with the evidence of record, would trigger VA's duty to assist by providing a medical opinion, which might "raise a reasonable possibility of substantiating the claim."  See Shade, 24 Vet. App. at 110.  

Accordingly, the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for residuals of left leg hematoma, to include hyperesthesia, is granted.  

REMAND

Although further delay is regrettable, the Board finds remand is warranted for additional development of the claim.  

First, the Veteran reported at his October 2017 hearing that starting from two months before the hearing date, he has been treating his residuals of his left leg hematoma with a VA doctor.  See October 2017 Board video conference hearing transcript, p. 9.  However, it does not appear that the RO has developed this lead.  Therefore, the claim must be remanded to obtain the outstanding left leg-related VA treatment records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c) (The duty to assist includes assisting the claimant in the procurement of relevant records).  

Moreover, in August 2013, the Veteran was afforded a VA examination and etiology opinion for the residuals of his left leg hematoma service connection claim; however, the Board finds this opinion inadequate.  In the report, the examiner opined:

I considered service medical records, private medical records, military service, and VA medical records in arriving at the conclusion.

I conclude, after a review of medical records, the left leg nerve damage is less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and was not caused by and/or worsened by an already service connected disability.  The natural progression of the left leg nerve damage was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The rationale is based on the evidence in service which clearly states that there was no nerve or artery damage from the left leg hematoma which was incised and drained under local anesthesia.  The letter from the Veteran's private physician, Dr. Chloe[, is in no] way related to the hematoma in service to any left leg nerve damage.  

August 2013 VA Cardio Arteries & Veins (Vascular) Exam.

While the examiner may have based his negative etiology opinion in part on the service records showing no nerve or artery damage from the left leg hematoma which was incised and drained under local anesthesia, the examiner nevertheless also failed to consider the Veteran's lay statements that he has been experiencing pain in the same area where the left leg hematoma was incised, ever since he left service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  Here, the Veteran is competent to establish the presence of observable symptomatology and when they began to occur, as there is no evidence these statements are not credible, particularly as they have been consistent with his other statements.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Moreover, while the VA examiner reported that his negative etiology opinion was also based on his belief that the Veteran's current diagnosis of hyperesthesia (as provided by the February 2013 private medical opinion from Dr. W. J. Choe) is "in no way related" to the hematoma in service to any left leg nerve damage, the examiner failed to explain why the current diagnosis of hyperesthesia of the left knee is not related to the in-service hematoma.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted.").  For these reasons, the opinion is inadequate and upon remand, a new opinion must be obtained.


Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain any outstanding VA treatment records that relate to treatment for his left leg.

2. After completing the above action, schedule the Veteran for another VA examination, with a different examiner, to determine the nature, extent, and etiology of any currently manifested residuals of left leg hematoma, to include hyperesthesia.  The Veteran's claims file must be provided to the examiner for review.  All appropriate testing should be performed.

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion responding to the following question:

Is it at least as likely as not (50% or higher degree of probability) that the Veteran's residuals of left leg hematoma, to include hyperesthesia, had its onset in service or is otherwise related to his active service, to include his in-service left leg hematoma.

The examiner is specifically instructed to explicitly consider the Veteran's lay statements, including those made at the October 2017 Board video conference hearing, and the February 2013 private medical opinion from Dr. W. J. Choe, who diagnosed the Veteran with current hyperesthesia of the left knee and area below the knee.

A rationale should be provided, to include specific discussion of the medical principles involved and the relevant facts. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Furthermore, if medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  

3. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the electronic claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).








______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


